Title: To John Adams from Francis Dana, 26 January 1783
From: Dana, Francis
To: Adams, John


Dear Sir
St: PetersbourgJany: 15th. 1783. O.S. [26 January N. S.]

The post of this day has brôt me your favour of the 22d. ulto: in which you acknowledge the receipt of mine of the 14/25 of Novr:. I have since written to you upon the 8th & 30th. of Dec r: & 2/13 inst: as also to the Commissioners upon the third in answer to their joint letter— In the first place let me thank the Dr. & you for the ready manner in which you have consented to my proposition— You say my treaty may now be made as soon as I please. I shou’d rejoice most sincerely if that was the truth of fact. Besides what is said in my letter to the Commissioners, you are acquainted with the positive nature of my last Instructions, and know that I cannot move till I am advised to do so. There are in my opinion no plausible pretences to countenance a refusal at this time. It wou’d mark so strong a partiality as wou’d throw all the dishonour of it upon Her Imperial Majesty. Yet things are so strangely conducted here, that I cannot take upon me to say with certainty, what wou’d be the effect of an immediate communication. You will readily agree that, all things considered, it wou’d be taking too much upon myself to make it. The Ministry here are well enô informed of my business. yet they preserve a most profound reserve. Which, I think, is as impolitic as profound: Do you ask me Do they not see and feel that America is Independant? That they must soon speak it out? Will they wait till the moment shall arrive when the United States will not thank them for doing so? Will they suffer all the other Neutral Powers to take the step of their Sovereign in a measure in wh: she might lead them with so much glory to Herself? Yes my friend, I believe, all these questions may be answered in the affirmative. Do you ask how is this to be accounted for. I can say in general, they are looking for glory towards the East only; when they might find no inconsiderable portion of it in the West.
I have long been persuaded of the friendly sentiments of the Sovereign you name. The measure he has taken redounds much to his honour, and is a new proof of his wisdom.
Why have you been totally silent about your Son? Have you heard from him on his route? I have had no letter from him since that of the 13th. of Decr: from Stockholm. Four posts from thence are due here. I presume he must have arrived in Holland. Adieu my Dear Sir, / Your’s affectionately
F DANA

P.S. Give me the earliest possible intelligence when the point is settled—Peace or War. You may in such case address directly to my bankers. wh: will save time.